DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 24-25, 27, and 29-40 are presently under consideration. Claims 1-23, 26, 28, and 41-48 remain cancelled.
Applicant’s amendments to the claims in the response filed 11 November 2021 have overcome the claim objections stated in the prior office correspondence, and these objections to the claims are therefore withdrawn.
Applicant’s amendments to the claims in the response filed 11 November 2021 have overcome the rejections under 112(a) and 35 U.S.C. 112(b) stated in the prior office correspondence, and these rejections are therefore withdrawn. However, new rejections under 35 U.S.C. 112(b) are made below in view of applicant’s amendments.
Applicant’s amendments to the claims in the response filed 11 November 2021 have overcome the prior grounds of rejection, but upon performing an updated search and consideration of the relevant field of art, new art was discovered and a new grounds of rejection is set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 27, and 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 recites “the back conductive ribbon comprises two tabs extending from a bus interface”, but claim 29 lacks antecedent basis for the recitation of “the back conductive ribbon” as “a back conductive ribbon” was never previously recited and it’s not clear what back conductive ribbon is being referenced in claim 29. As such, the scope of claim 29 cannot be determined and is rendered indefinite.
Claims 24-25, 27, and 30-37 are also rendered indefinite by depending from indefinite claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-25, 27, 29-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Morad et al (US 2015/0349145), and further in view of Pinarbasi et al (US 2012/0318319) and in further view of Hashimoto et al (US 2012/0240985).

Regarding claim 29 Morad discloses a photovoltaic (PV) module comprising: 
a string that includes a plurality of PV strips coupled in series, the plurality of PV strips including first and second end strips disposed at opposing ends of the string and at least one middle strip disposed between the first and second end strips ([0096], Figs. 1 and 2A see: series connected solar cells 10 connected in a shingled manner), wherein each strip comprises: 
an aperture side (Fig. 2A see: light incident side); 
a front bus bar disposed on the aperture side ([0100], Fig. 2A see: bus bar 15); and 
a back side opposite to the aperture side ([0117], Fig. 2C-2D, 3C and 3E see: rear surface examples of solar cell 10), wherein the back bus bar of every middle strip covers the front bus bar of an adjacent strip in the string so that the only front bus bar that is not covered by an adjacent strip is a front bus bar of the first end strip ([0117], [0132] Fig. 4A see: back contact pads 25 covering bus bars 15 of overlapped shingled solar cells 10 except for one bus bar 15 of a solar cell 10 at an end of the super cell 100); 
a front conductive ribbon ([0153]-[0155], [0157], Figs. 6, 7, 8B, 8G see: flexible interconnect 400 covering solar cell front bus where one interconnect can extend over multiple busbars as in Figs. 9A-9C), the front conductive ribbon comprising a first metal 
a bus interface that completely covers the front bus bar of the first end strip ([0153]-[0155], [0157], [0167], Figs. 6, 7, 8B, 8G see: flexible interconnect 400 such as examples 400B, 400G in Fig 7 which completely cover the solar cell front bus), and 
an opaque coating that covers an exposed side of the bus interface ([0168] Fig. 8C see: portions of flexible interconnect 400 visible from the front of the module can be covered with a dark film or coating such as coating 425 as shown in Fig. 8C), 
a frame; a transparent covering disposed over the aperture side of the string; and a backsheet that covers the backside of the string; wherein the transparent covering, the backsheet, and the string of PV strips are mounted within the frame ([0158], [0176], [0280] Figs. 8A-C, 9C-9D see: solar cells 10 encapsulated between transparent front sheet 420, back sheet 430, and encapsulant materials 410 with additional frame members)
wherein the module comprises a plurality of zones, and each zone comprises a plurality of strings that are coupled in parallel via the front conductive ribbon ([0146]-[0147], [0153], Figs. 5D and 6 see: module having two zones each having a plurality of solar cell strings (super cells 100) connected in parallel between interconnects 400),
wherein a first zone comprises the string, wherein the plurality of zones includes the first zone and a second zone ([0146]-[0147], [0153], Figs. 5D and 6 see: module having two zones each having a plurality of solar cell strings (super cells 100)), and the first and second zones are arranged so that the first end strip of the first zone is adjacent to the second end strip of the second zone ([0153] Fig. 6 see: first end strip of 
Morad teaches disposing a single back conductive ribbon over a back bus bar of the second end strip of each string in the second zone ([0153] Fig. 6 see: first end strip of the first zone adjacent the second end strip of the second zone to be connected in series by overlapping interconnect 400 which overlaps the respective front and back bus bars of the adjacent series connected solar cell strips, where this can be one interconnect extending over multiple busbars as in Figs. 9A-9C) but in Fig. 6 Morad does not explicitly disclose a separate back conductive ribbon and a separate front conductive ribbon in an area where the first end strip of the first zone is adjacent to the second end strip of the second zone. Morad teaches the front and back ribbons can each be chosen from ribbon structures having two tabs extending from a bus interface where a space between the two tabs of one ribbon is different from a space between two tabs of another ribbon (Morad, [0052], [0157] see Fig. 7 where spacing between adjacent and non-adjacent tabs is different as adjacent tabs are closer together than a tab and a non-adjacent tab (a tab spaced several tabs away)) but Morad does not explicitly disclose in Figure 6 wherein the front conductive ribbon comprises two tabs extending from the bus interface, the back conductive ribbon comprises two tabs extending from a bus interface, and a space between the two tabs of the front conductive ribbon is different from a space between the two tabs of the back conductive ribbon.

Pinarbasi discloses a PV module including strings of series connected PV strips that are connected in parallel at opposing first and second zones (Pinarbasi, [0059], Fig. 11 see: two strings of series connected solar cells 301A-301C and 302A-302C connected in parallel by front and back bus ribbons 340) by a front conductive ribbon comprising two tabs extending from a bus interface and a back conductive ribbon comprising two tabs extending from a bus interface, where a space between the two tabs of the front conductive ribbon is different from a space between the two tabs of the back conductive ribbon (Pinarbasi, [0059], Fig. 11 see: front and back bus ribbons 340 having lead extensions 360 that are set at different spacings). Pinarbasi teaches this allows for multiple locations for an output wire of the PV module to be connected to the string to provide easier installation (Pinarbasi, [0059]).
Pinarbasi and Morad are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the PV module of Morad in view of Pinarbasi such that a back conductive ribbon and a front conductive ribbon are provided in an area where the first end strip of the first zone is adjacent to the second end strip of the second zone of Morad where the front conductive ribbon comprises two tabs extending from a bus interface and the back conductive ribbon comprising two tabs extending from a bus interface, where a space between the two tabs of the front conductive ribbon is different 
Modified Morad does not explicitly disclose where a plurality of convex protrusions on the front conductive ribbon and formed from a second metal different from the first metal and selected from silver, copper, gold, or aluminum.
Hashimoto teaches a PV module including a front conductive ribbon formed from a first metal (Hashimoto, [0053]-[0054], [0074]-[0075], Figs. 4-5 and 8-9 see: wiring member 11 having a copper foil 11a) and comprising a plurality of convex protrusions on the front conductive ribbon and formed from a second metal different from the first metal and selected from silver, copper, gold, or aluminum (Hashimoto, [0053]-[0054], [0074]-[0075], Figs. 4-6 and 8-9 see: conductor 11b with metal thin film 11c formed as protruding portions where 11b is a tin containing alloy such as SnAgCu and 11c is silver and thus either 11b or 11c is considered to meet the limitation of the second metal). Hashimoto teaches these plurality of convex protrusions provide an anchor effect to the resin adhesive connecting the front conductive ribbon to the bus bar, and thus increasing adhesive strength (Hashimoto, [0064], [0074]).
Hashimoto and modified Morad are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the PV module of Morad in view of Hashimoto such that the front 

Regarding claim 24 modified Morad discloses the PV module of claim 29, wherein all visible surfaces of the front conductive ribbon are covered by the opaque coating ([0168] Fig. 8C see: portions of flexible interconnect 400 visible from the front of the module can be covered with a dark film or coating).

Regarding claim 25 modified Morad discloses the PV module of claim 29, wherein the plurality of strips in the string are coupled to one another using an electrically conductive adhesive (ECA), and the front conductive ribbon is coupled to the front bus bar of the fist end strip by the ECA ([0124], [0153]-[0154] Figs. 2O, 2P, and 8A-8C see: solar cells 10 and interconnect 400 are bonded to each other through conductive adhesive bonding material 18).

In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).





wherein at least one tab of the front conductive ribbon is mechanically and electrically coupled to the first flat wire (Morad, [0090], Fig. 28 see: interconnect 440 having tabs 440C connected to frontside of solar super cell 100 and to bus 450).  
 Morad does not explicitly disclose where the back conductive ribbon of every string in the first and second zones has at least one tab mechanically and electrically coupled to said first flat wire. However, Morad also teaches connecting a tab from a back conductive ribbon of strings to a flat wire to provide a parallel connection from two super cell strings connected in series to a junction box (Morad, [0091], [0418]-[0419] see Figs. 29 and 29A). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the back ribbon of Morad such that the back conductive ribbon of every string in the first and second zones has at least one tab mechanically and electrically coupled to said first flat wire for providing a parallel connection from two super cell strings connected together to a junction box (Morad, [0091], [0418]-[0419] see Figs. 29 and 29A).

Regarding claim 31 modified Morad discloses the PV module of claim 30, wherein the at least one tab of the front conductive ribbon is mechanically and electrically coupled to a second flat wire (Morad, [0090], Fig. 28 see: interconnect 440 having tabs 440C connected to frontside of solar super cell 100 and to bus 450 and additionally to ribbon 410 which provides an output to a junction box).



Regarding claim 33 modified Morad discloses the PV module of claim 32, and Pinarbasi teaches wherein the strings are laminated between two EVA layers, (Pinarbasi, [0012] see: a variety of materials are used as encapsulants for packaging solar cell modules including EVA) regarding the claim limitation “wherein the mechanical sub-structure constrains adjacent strings so that, gaps between the adjacent strings move less than 2mm” this recitation is directed to an intended use of the claimed mechanical sub-structure. A recitation directed to the manner in which a claimed 

Regarding claim 34 modified Morad discloses the PV module of claim 29, wherein the second end strip of the first zone is adjacent to the first end strip of the second zone, and the back conductive ribbon is disposed over back bus bars of the second end strips ([0153] Fig. 6 see: first end strip of the first zone adjacent the second end strip of the second zone to be connected in series by overlapping interconnect 400 which overlaps the respective front and back bus bars of the adjacent series connected solar cell strips).  

Regarding claim 35 modified Morad discloses the PV module of claim 29 wherein, for each string, the front conductive ribbon folds over an edge of the first end strip and extends over a back surface of the first end strip ([0162]-[0163], Fig. 8D see: front conductive ribbon 400 folds over the edge of solar cell 10 and extends over a back surface of the solar cell 10).  

Regarding claim 36 modified Morad discloses the PV module of claim 35, wherein, for each string, at least one tab of the front conductive ribbon passes through a gap between the first and second zones and extends over the backside of an adjacent string in the first zone ([0161] Fig. 8C see: interconnect 400 has a portion which extends 

Regarding claim 38 Morad discloses a photovoltaic (PV) module comprising: 
a string that includes a plurality of PV strips coupled in series, each of the plurality of PV strips including first and second end strips disposed at opposing ends of the string and at least one middle strip disposed between the first and second end strips ([0096], Figs. 1 and 2A see: series connected solar cells 10 connected in a shingled manner), wherein each strip comprises: 
an aperture side (Fig. 2A see: light incident side), 
a front bus bar disposed on the aperture side ([0100], Fig. 2A see: bus bar 15), and 
a back side opposite to the aperture side ([0117], Fig. 2C-2D, 3C and 3E see: rear surface examples of solar cell 10), 
wherein the back bus bar of every middle strip covers the front bus bar of an adjacent strip in the string so that the only front bus bar that is not covered by an adjacent strip is a front bus bar of the first end strip ([0117], [0132] Fig. 4A see: back contact pads 25 covering bus bars 15 of overlapped shingled solar cells 10 except for one bus bar 15 of a solar cell 10 at an end of the super cell 100); 
a front conductive ribbon comprising a first metal ([0153]-[0155], [0157], Figs. 6, 7, 8B, 8G see: flexible interconnect 400 covering solar cell front bus), the front conductive ribbon comprising, 

an opaque coating that covers an exposed side of the bus interface ([0168] Fig. 8C see: portions of flexible interconnect 400 visible from the front of the module can be covered with a dark film or coating such as coating 425 as shown in Fig. 8C),
a back conductive ribbon ([0153] Fig. 6 see: first end strip of the first zone adjacent the second end strip of the second zone to be connected in series by overlapping interconnect 400 which overlaps the respective front and back bus bars of the adjacent series connected solar cell strips);
a first zone comprising a first plurality of strings that are coupled in parallel and a second zone comprising a second plurality of strings that are coupled in parallel ([0146]-[0147], [0153], Figs. 5D and 6 see: module having two zones each having a plurality of solar cell strings (super cells 100) connected in parallel);
a frame; a transparent covering disposed over the aperture side of plurality of zones; and a backsheet that covers the backside of the plurality of zones; ([0158], [0176], [0280] Figs. 8A-C, 9C-9D see: solar cells 10 encapsulated between transparent front sheet 420, back sheet 430, and encapsulant materials 410 with additional frame members)
wherein all visible surfaces of each front conductive ribbon are covered by the opaque coating ([0168] Fig. 8C see: portions of flexible interconnect 400 visible from the front of the module can be covered with a dark film or coating). 

Morad teaches the front and back ribbons can each be chosen from ribbon structures having tabs extending from a bus interface where a space between the two tabs of one ribbon is different from a space between two tabs of another ribbon (Morad, [0052], [0157] see Fig. 7 where spacing between adjacent and non-adjacent tabs is different as adjacent tabs are closer together than a tab and a non-adjacent tab (a tab spaced several tabs away)).
Pinarbasi discloses a PV module including strings of series connected PV strips that are connected in parallel at opposing first and second zones (Pinarbasi, [0059], Fig. 11 see: two strings of series connected solar cells 301A-301C and 302A-302C connected in parallel by front and back bus ribbons 340) by a front conductive ribbon comprising two tabs extending from a bus interface and a back conductive ribbon comprising two tabs extending from a bus interface, where a space between the two tabs of the front conductive ribbon is different from a space between the two tabs of the back conductive ribbon (Pinarbasi, [0059], Fig. 11 see: front and back bus ribbons 340 having lead extensions 360 that are set at different spacings). Pinarbasi teaches this allows for multiple locations for an output wire of the PV module to be connected to the string to provide easier installation (Pinarbasi, [0059]).
Pinarbasi and Morad are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the PV module of Morad in view of Pinarbasi such that the back 
Modified Morad does not explicitly disclose where a plurality of convex protrusions on the front conductive ribbon and formed from a second metal different from the first metal and selected from silver, copper, gold, or aluminum.
Hashimoto teaches a PV module including a front conductive ribbon formed from a first metal (Hashimoto, [0053]-[0054], [0074]-[0075], Figs. 4-5 and 8-9 see: wiring member 11 having a copper foil 11a) and comprising a plurality of convex protrusions on the front conductive ribbon and formed from a second metal different from the first metal and selected from silver, copper, gold, or aluminum (Hashimoto, [0053]-[0054], [0074]-[0075], Figs. 4-6 and 8-9 see: conductor 11b with metal thin film 11c formed as protruding portions where 11b is a tin containing alloy such as SnAgCu and 11c is silver and thus either 11b or 11c is considered to meet the limitation of the second metal). Hashimoto teaches these plurality of convex protrusions provide an anchor effect to the resin adhesive connecting the front conductive ribbon to the bus bar, and thus increasing adhesive strength (Hashimoto, [0064], [0074]).
Hashimoto and modified Morad are combinable as they are both concerned with the field of solar cell modules.


Regarding claim 39 modified Morad discloses the PV module of claim 38, wherein the first and second zones are arranged so that the first end strip of the first zone is adjacent to the second end strip of the second zone ([0146]-[0147], [0153], Figs. 5D and 6 see: module having two zones each having a plurality of solar cell strings (super cells 100) with the end of one zone arranged adjacent to the beginning of another), and wherein, for each string, the front conductive ribbon folds over an edge of the first end strip and extends over a back surface of the first end strip ([0162]-[0163], Fig. 8D see: front conductive ribbon 400 folds over the edge of solar cell 10 and extends over a back surface of the solar cell 10).  

.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Morad et al (US 2015/0349145), in view of Pinarbasi et al (US 2012/0318319) in view of Hashimoto et al (US 2012/0240985) as applied to claims 24-25, 27, 29-36, and 38-40 above, and in further view of Lindermann (US 2014/0137922).

Regarding claim 37 modified Morad discloses the PV module of claim 36, but does not explicitly disclose wherein the front conductive ribbon has the plurality of convex protrusions are located on only a portion of the at least one tab.
Lindermann discloses a solar cell module where a front conductive ribbon for interconnecting to solar cell bus bars includes a plurality of convex protrusions located on only a portion of at least one tab of the ribbon (Lindermann, [0062]-[0063], [0085]-[0086], Figs. 15, 24, and 38 see: interconnect 220 includes tabs 224 having downward depressions 226 which form convex protrusions on their opposite sides). Lindermann teaches these protrusions in the tabs help control the spread of electrically conductive adhesive material during interconnection to prevent the formation of uneven 
Lindermann and modified Morad are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the PV module of Morad in view of Lindermann such that the front conductive ribbon of Morad has the plurality of convex protrusions located on only a portion of the at least one tab of Morad as taught by Lindermann (Lindermann, [0062]-[0063], [0085]-[0086], Figs. 15, 24, and 38 see: interconnect 220 includes tabs 224 having downward depressions 226 which form convex protrusions on their opposite sides) as Lindermann teaches these protrusions in the tabs help control the spread of electrically conductive adhesive material during interconnection to prevent the formation of uneven mechanically weak joints (Lindermann, [0008], [0057], [0069] see Figs. 6-8 vs. Figs. 13-15).

Response to Arguments
Applicant’s arguments with respect to claims 24-25, 27, and 29-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726